Title: From George Washington to Francis Peyton, 3 March 1789
From: Washington, George
To: Peyton, Francis



Sir,
Mount Vernon March 3d 1789

I have received your letter of the 12th Ulto enclosing your Account with me—The Balance of £12.9.4½ due to you, I shall direct to be paid as soon as I can make it convenient—The reason of its not having been discharged before must be owing to the order being involved (in my books) with the Account of Colonel Mercers Estate from whence the wheat was brought

and of course not coming so immediately under my observation as it would have done if not connected with that Account. I am, Sir, Yr Most Obedt Hble Sert

Go: Washington

